DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 13, 18 and 19, there is no description of what x represents.
As to claims 5, 13, 18 and 19, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  In the instant case, the phrase "consisting of" is used and should follow the format of a closed set of elements (See MPEP 2173.05 (h)).
Regarding claims 7 and 15, the word, “about,” makes the claims indefinite.
As to claim 9, “area of the substrate,” in lines 8 and 13 should be “area of the resist” to avoid an antecedent basis issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO Publication 2019/239139) in view of Desmedt (U.S. Patent Publication 2008/0231826).
Williams discloses a method of fabricating an optical filter comprising: depositing a mirror layer on a substrate, depositing an insulator/resist layer on the mirror layer, exposing different areas of the resist layer with different doses of radiation, and developing/etching the resist layer to form patterns with different heights (Page 16, Lines 19-32 and Page 17, Line 33-Page 18, Line 26), as recited in claims 1, 2, 9, 10 and 17 of the present invention.  Williams also discloses that the resist can be a negative resist and that the areas receiving the higher doses of radiation create a pattern with a greater height (Page 17, Line 33-Page 18, Line 26), as recited in claims 3, 6, 11, 14 and 20 of the present invention.  Williams teaches that a mask-less technique including a direct write UV laser lithography can be used to create the different dose exposures (Page 7, Line28-Page 8, Line 2), as recited in claims 8 and 16 of the present invention.  Williams also teaches that the refractive index of the resist can be 1.653 (Page 22, Lines 30-34), as recited in claims 7 and 15 of the present invention.  Williams states that the mirror layer can be a TiO2 material (Page 16, Lines 30-32), as recited in claim 18 of the present invention.
Williams fails to disclose that the mask-less technique comprises multiple exposures, that a plurality of blades are adjusted to create the exposure areas, and that the mirror layer is etched after developing the resist.
Desmedt discloses a maskless lithography method comprising adjusting components of an exposure apparatus to irradiate a substrate multiple times with different doses of radiation (Paragraph 0070), as recited in claims 1, 9 and 17 of the present invention.  Desmedt also discloses that one way of adjusting the exposure area of the substrate is by adjusting blades within the apparatus (Paragraph 0121), as recited in claim 9 of the present invention.  Desmedt teaches that after developing an exposed photoresist, the device layers under the photoresist are etched (Paragraph 0066), as recited in claim 17 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to perform multiple exposures on the resist of Williams to form the different patterns because Williams teaches that mask-less techniques can be used and Desmedt teaches that mask-less lithography uses multiple exposures to form a desired pattern.  It also would have been obvious to one of ordinary skill in the art to have adjusted blades to create exposure areas because Desmedt teaches that it is common to include adjusting blades in mask-less lithography apparatuses to create the different exposure areas.  Finally, it would have been obvious to one of ordinary skill in the art that the patterned resist of Williams could be used to etch the underlying mirror layer because Desmedt teaches that using a patterned resist as a mask for etching underlying device layers is a common step in the photolithography process.
Claim(s) 4, 5, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO Publication 2019/239139) in view of Desmedt (U.S. Patent Publication 2008/0231826) as applied to claims 1-3, 6-11, 14-18 and 20 above, and further in view of Gadda (WO Publication 2020/030855).
The teachings of Williams and Desmedt have been discussed in paragraph 5 above.
Williams and Desmedt fail to disclose that the resist comprises a metal oxide material, and that the metal oxide can be TiOx, NbOx, SbOx, ZrOx, AlOx, HfOx, WOx, ZnOx, or combinations thereof.
Gadda discloses a photoresist material comprising metal oxide materials, such as titanium oxide, titanium aluminum oxide of hafnium (Page 4, Lines 6-8 and Page 27, Lines 11-14), as recited in claims 4, 5, 12, 13 and 19 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the photoresist of Williams could comprise metal oxides because Gadda teaches that metal oxide improve the sensitivity of the resin for improved pattern formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722